Exhibit 10.1
 
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
This Assignment and Assumption Agreement (this “Assignment”), dated as of
October 1, 2017, is by and between KeyStone Solutions, LLC, a Delaware limited
liability company (“Assignor”), as successor of KeyStone Solutions, Inc., a
Delaware corporation (“KSI”), and Novume Solutions, Inc., a Delaware corporation
(“Assignee”).
 
WHEREAS, effective as of January 25, 2017, KSI entered into that certain
Membership Interest Purchase Agreement (the “Membership Interest Purchase
Agreement”) by and among KSI, Firestorm Solutions LLC, a Delaware limited
liability company (“Firestorm Solutions”), Firestorm Franchising LLC, a Georgia
limited liability company (“Firestorm Franchising” and, together with Firestorm
Solutions, “Firestorm”), Suzanne Loughlin (“SL”), Harry Rhulen (“HR”), James
Satterfield (“JS”), and Lancer Financial Group, Inc., an Illinois corporation
(“Lancer”), pursuant to which KSI acquired all of the outstanding membership
interests in Firestorm in consideration of, among other things, four promissory
notes (collectively, the “Firestorm Notes”) made by KSI in favor of each of
Lancer, SL, JS and HR in the principal amounts of $500,000.00, $166,666.67,
$166,666.67 and $166,666.66, respectively; and
 
WHEREAS, effective as of August 28, 2017, KSI merged with and into Assignor, and
Assignor succeeded KSI as the issuer of the Firestorm Notes, pursuant to the
terms of that certain Second Amended and Restated Agreement and Plan of Merger
(the “Merger Agreement”) by and among Assignor, Assignee, KSI, Brekford Traffic
Safety, Inc., a Delaware corporation, and Brekford Merger Sub, Inc., a Delaware
corporation;
 
WHEREAS, Assignee, being the sole member of Assignor, desires to assume all
right, title and interest in, to and under the Firestorm Notes from Assignor,
and Assignor wishes to assign all right, title and interest in, to and under the
Firestorm Notes to Assignee;
 
WHEREAS, Assignor and Assignee have agreed to enter into this Assignment
providing for the assignment, transfer and conveyance to Assignee of all of
Assignor’s right, title and interest in, to and under the Firestorm Notes;
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
           1.  Assignment of Firestorm Notes. Assignor hereby transfers,
assigns, conveys and delivers to Assignee all of Assignor’s right, title and
interest in, to and under the Firestorm Notes, and Assignee hereby accepts such
assignment.
 
2.           Entire Agreement; No Third Party Beneficiary. This Assignment
constitutes the entire agreement, and supersedes all other prior agreements and
understandings, both written and oral, between the parties, or any of them, with
respect to the subject matter hereof. This Assignment shall be binding upon and
inure solely to the benefit of each party hereto and their respective successors
and permitted assigns, and and nothing in this Assignment, express or implied,
is intended to confer or shall confer upon any other person any rights or
remedies of any nature whatsoever (including any third-party beneficiary rights)
under or by reason of this Agreement.
 
3.           Severability. If any term or other provision of this Assignment is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Assignment shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby are not affected in any manner
materially adverse to any party.
 
4.           Counterparts. This Assignment may be executed and delivered
(including by facsimile transmission) in two (2) or more counterparts, and by
the different parties hereto in separate counterparts, each of which when
executed and delivered shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.
 
               5.            Headings. The headings contained in this Assignment
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Assignment.
 
6.           Governing Law. This Assignment shall be governed by, and construed
in accordance with the laws of the State of New York, without giving effect to
any choice or conflict of laws provision or rule that would cause the
application of the laws of any other state of jurisdiction.
 
7.           Jurisdiction and Venue. Each of Assignor and Assignee irrevocably
consents to the exclusive jurisdiction and venue of the United States District
Court for the Southern District of New York, to the extent subject matter
jurisdiction exists therefor, or, but only if jurisdiction does not exist in the
Southern District of New York, the Supreme Court of the State of New York,
County of Sullivan, in connection with any matter based upon or arising out of
this Note or the matters contemplated herein, and agrees that process may be
served upon them in any manner authorized by the laws of the State of New York
for such persons.
 
 
 
[Signature page follows]
 
 
 
 



 
IN WITNESS WHEREOF, the parties, intending to be legally bound hereby, have duly
executed this Assignment on the date first above written.
 
 
ASSIGNOR:
 
KEYSTONE SOLUTIONS, LLC
 
 
By:/s/ Robert A. Berman        

       Name: Robert A. Berman
       Title: Chief Executive Officer
 
 
 
ASSIGNEE:
 
NOVUME SOLUTIONS, INC.
 
 
By: /s/ Robert A. Berman       

       Name: Robert A. Berman
       Title: Chief Executive Officer
 
 
Signature Page to Assignment Agreement of
Firestorm Promissory Notes
 
